Citation Nr: 0532431	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-20 046	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
May 1971.  Service in Vietnam from June 1970 to May 1971 is 
indicated by the evidence of record.  The veteran was awarded 
the Army Commendation Medal, the Vietnam Campaign Medal, and 
the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This issue were previously remanded by the Board in February 
2004 for additional development and readjudication.  On 
remand, correspondence to the veteran was returned as 
undeliverable.  The record shows that the veteran's address 
at the beginning of this claim was in Missouri.  In April 
1999, a letter was sent to the veteran at the address in 
Missouri, informing him of the need for additional evidence.  
That correspondence also advised him that he should inform VA 
immediately of any changes in his mailing address.  The 
veteran responded to that letter in July 2000, and indicated 
that he was still at the Missouri address.  When the veteran 
submitted his substantive appeal in September 2000, he 
provided a new address in Michigan.  November 2000 
correspondence from the veteran also showed the new Michigan 
address.  

The veteran has not informed VA of any further change of 
address since his November 2000 correspondence.  There is 
nothing in the record that has been received from the veteran 
since his November 2000 correspondence.  The veteran was 
notified in August 2003 that a hearing he had requested in 
his substantive appeal was scheduled for January 2004.  That 
letter was returned as undeliverable.

As a result of the veteran's apparent move from his last-
known address, the development sought on remand was not 
completed, and the case was re-adjudicated based on the 
evidence of record.  See 38 C.F.R. §§ 3.159(c)(3), 3.655(b) 
(2005).  Accordingly, the Board will also proceed to 
adjudicate the case based on the evidence of record.  Id; see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to 
assist is not a one-way street; a veteran cannot passively 
wait for help where he may or should have information 
essential in obtaining putative evidence).  


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims his experiences while serving in Vietnam 
resulted in his experiencing PTSD.  The first indication that 
the veteran might have PTSD is a February 1999 clinical 
report of a VA clinical psychologist, J.H., Ph.D., who 
concluded that the veteran had PTSD.  This preliminary 
assessment was based on the veteran's reported "bad memories 
and depression," test results that showed severe clinical 
depression, and a PTSD questionnaire (which is not of record) 
to which the veteran reportedly answered "yes" to 15 of 15 
symptoms of PTSD.  

A progress note dated in March 1999, signed by a VA resident 
physician and co-signed by a VA psychiatrist, noted that the 
veteran had decided to apply for service connection for PTSD 
as a result of talking with another veteran.  The veteran 
described recurrent nightmares about Vietnam, particularly 
about a body he reportedly saw that was burned beyond 
recognition, and a boy killed by the Viet Cong.  A diagnosis 
was made utilizing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria.  The DSM-IV Axis I (clinical disorders and 
other conditions that may be a focus of clinical attention) 
diagnosis was:  major depression, recurrent PTSD, and alcohol 
abuse.  There was no Axis II diagnosis (personality disorders 
and mental retardation).  The Axis III (general medical 
conditions) diagnoses are not relevant here.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
occupational and social network.  The Axis V (global 
assessment of functioning (GAF) score) report was 40.  The 
examiner made no attempt to assess the validity of the 
veteran's reported stressors.  

The veteran submitted a Statement in Support of Claim in 
March 1999, wherein he averred that he was exposed to combat 
and to combat stressors in Vietnam.  The record shows that 
the veteran served in Vietnam from June 1970 to May 1971, 
serving primarily as a general vehicle repairman with Troop 
C, 1st Squadron, 10th Armored Cavalry.  The record also shows 
a period beginning in February 1971 where the veteran's 
Military Occupational Specialty (MOS) was recorded as 11D20, 
Scout Observer.  In a letter dated in October 1999, the 
veteran claimed that, while serving both as a mechanic, and 
then as a scout observer (replacement machine gunner) on an 
armored personnel carrier, he was exposed to and involved in 
combat, experiencing stressful events which resulted in his 
now having PTSD.  The claimed stressors include witnessing 
comrades being wounded, exposure to exploding land mines, and 
seeing mutilated and burned casualties.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  
However, where VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f) (2005); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Evidence denoting participation in combat includes award of 
decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal, when awarded with a Combat 
"V" device.  The record does not show that the veteran was 
awarded any of these, and the veteran acknowledges as much.  
There is no other indication in the record suggesting that 
the veteran experienced combat other than the veteran's own 
contention.  The veteran's claimed stressors must therefore 
be independently verified.  

The Board notes that the PTSD diagnosis contained in the 
veteran's VA medical records originated with a progress note 
made by clinical psychologist J.H., PhD.  It is evident from 
the record that Dr. H's diagnosis of PTSD relied on the 
veteran's own account of stressors, without corroborating 
evidence.  As noted above, under these circumstances, the 
veteran's lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor in 
determining whether the veteran can be service connected for 
PTSD.  Without a showing of combat involvement, the record 
must contain evidence that corroborates the veteran's account 
as to the occurrence of the claimed stressors.  Because the 
veteran has moved, VA has not been able to correspond with 
him to obtain information necessary to further investigate 
his claim or to obtain a definite diagnosis based on further 
psychological evaluation.

In an action dated in February 2004, the Board determined 
that a query to U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army & Joint 
Service Environmental Support Group (ESG)) was necessary to 
obtain stressor information.  The remand requested that the 
RO contact the veteran to have him provide additional 
information regarding his claimed stressors so that inquiries 
could be made to USASCRUR to attempt to verify his claimed 
stressors.  The RO made attempts to contact the veteran at 
the address of record in his file.  The mailings were 
returned as undeliverable.  Without the detailed information 
necessary to corroborate the veteran's claimed stressors, 
they remain uncorroborated.  

The veteran was to be scheduled for a VA examination to 
definitely determine if he has PTSD in accordance with 
38 C.F.R. § 4.125(a).  The RO scheduled the veteran for an 
examination, but the notification was returned as 
undeliverable.  The PTSD examination was therefore cancelled.

The Board notes the March 1999 PTSD diagnosis that is of 
record.  However, as already noted, service connection for 
PTSD requires, inter alia, credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Because there is no credible supporting evidence 
that a claimed in-service stressor occurred, these early 
diagnoses cannot be said to represent diagnoses of PTSD as 
required by regulation.  In sum, the preponderance of the 
evidence is against the claim.  Without a confirmed diagnosis 
of PTSD based on credible supporting evidence that the 
veteran's claimed in-service stressor(s) occurred, the 
analysis ends, and service connection must be denied.

The veteran asserts as a lay person that he in fact 
experiences PTSD; however, competent lay evidence is evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R § 3.159(a)(1) (2005).  
However, medical diagnosis, by its very nature, requires 
specialized education, training, and experience.  Thus, while 
the veteran is competent as a lay person to describe symptoms 
he experiences, he is not competent to provide medical 
opinion as to diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001, and in a follow-up notification dated in March 2004.  
(Although the notice required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The correspondence specifically requested 
that the veteran provide any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  As 
noted, the veteran has moved without giving VA any forwarding 
information, and everything sent to the veteran since the 
Board's remand in February 2004 has been returned as 
undeliverable and not forwardable.  While the veteran in all 
likelihood did not receive the notifications provided, this 
was due to the veteran's failure to keep VA informed of his 
whereabouts in order to participate in development of his 
case.  See Wood v. Derwinski, supra.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA medical records, and scheduled a VA PTSD 
examination and a hearing before a Board member, which as 
noted, the veteran failed to take advantage of.  VA has no 
duty to inform or assist that was unmet.  See 38 C.F.R. 
§ 3.655 (when a claimant fails to appear, without good cause, 
for a VA examination required to address the merits of an 
original claim, the claim will be adjudicated on the basis of 
the available record).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


